       case 1:18-cv-01311-JSR
       Case 1:18-cv-01311-JSR Document
                              Dpcument 44
                                       33 Filed
                                          Filed 11/06/19
                                                10/23/19 Page
                                                         Page 11 of
                                                                 OT 24
                                                                    LU



                       ~)\,~\v\
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA and the
STATES of COLORADO, CONNECTICUT,                              re=================-===----,
                                                                USDC SDNY             --. '.
THE DISTRICT OF COLUMBIA, FLORIDA,                                                            .,
ILLINOIS, INDIANA, MARYLAND,                                   DOCUMENT                       i!
MASSACHUSETTS, NEW JERSEY, NEW                                 ELECTRONICALLY FILED           I'
YORK,,OHIO, OKLAHOMA, TEXAS, AND                               DOC #: _ _--;-,+-1+,_,;._.
VIRGINIA ex rel. BNHT LLC,                                     DATEHLFD:


                    Plaintiffs,

             V.


LIFE SPINE INC., MICHAEL BUTLER, and
JQSEPHLOY,
                                                             18 Civ. 1311 (JSR)
                    Defendants.



UNITED STATES OF AMERICA,

                    Plaintiff-Intervenor

             V.


LIFE SPINE, INC., MICHAEL BUTLER, and
RICHARD GREIBER,

                    Defendants.

          STIPULATION AND ORDER OF SETTLEMENT AND DISMISSAL

       WHEREAS, this Stipulation and Order of Settlement and Dismissal ("Stipulation") is

.entered into by and among plaintiff the United States of America (the "United States" or

"Government"), by its attorney, Geoffrey S. Berman, United States Attorney for the Southern
          '   .,   ..
                                 Case1:18-cv-01311-JSR
                                      1:18-cv-01311-JSR Document
                                                         Document44
                                                                  33 Filed
                                                                      Filed11/06/19
                                                                            10/23/19 Page
                                                                                      Page22ofof24
                                                                                                 20
              J~                Case
'i'   \                  .1
          ~




                        District of New York; relator BNHT LLC, which is composed of Walter J. Bennett, Jon Nolan,

                        Larry Harvey, and Cameron Thrall (collectively, the "Relators"); and Defendant Michael Butler

                        ("Butler") (together with the Government and the Relators, the "Parties"), through their authorized

                        representatives;

                               WHEREAS, Butler resides in Illinois and is the President and Chief Executive Officer of

                        Life Spine Inc. ("Life Spine"), an Illinois-based company that develops, markets, and sells medical

                        devices and equipment primarily used in spinal surgeries performed by orthopedic surgeons and

                        neurosurgeons;

                               WHEREAS, on or about February 14, 2018, BNHT LLC filed a complaint under the qui

                        tam provisions of the False Claims Act ("FCA"), 31 U.S.C. § 3729 et seq. (the "Relator

                        Complaint"), alleging, inter alia, that Life Spine engaged in an illegal kickback scheme by paying

                        physicians ostensibly for consulting services when in reality the payments were intended to induce

                        sales of Life Spine products;

                               WHEREAS, the Government alleges that from January 2012 through December 2018 (the

                        "Covered Period"), Life Spine, with the knowledge, involvement, and participation of Butler and

                        co-defendant Richard Greiber, offered and paid remuneration, in the 'form of millions of dollars

                        in consulting fees, royalties, and intellectual property acquisition fees, to surgeons to induce them

                        to use Life Spine's spinal implants, devices, and equipment, in violation of the Anti-Kickback

                        Statute (the "AKS"), 42 U.S.C. §§ 13320a-7b(b), and thereby caused false claims for payment to

                        be submitted to and paid by Medicare and Medicaid. The conduct described in this paragraph is

                        referred to as the "Covered Conduct" for purposes of this Stipulation;

                               WHEREAS, the Government filed a Notice of Election to Int~rvene dated April 22, 2019;




                                                                         2
        Case 1:18-cv-01311-JSR
        Case  1:18-cv-01311-JSR Document
                                Document44
                                         33 Filed
                                             Filed 11/06/19
                                                    10/23/19 Page
                                                             Page 33of
                                                                     ot24
                                                                        L'.U




       WHEREAS, on or about July 22, 2019, the Government filed its Complaint-In-Intervention

in the above-referenced qui tam action ("the Government Complaint"), in which it is asserting

claims against Butler under the FCA for the Covered Conduct;

       WHEREAS, the Parties have, through this Stipulation, reached a mutually agreeable

resolution addressing the claims asserted against Butler in the Government Complaint and in the

Relator Complaint (with the exception of the Relators' claim for reasonable expenses and

attorneys' fees and costs pursuant to 31 U.S.C. § 3730(d));

       WHEREAS, the Relators' claim to a share of the proceeds from the settlement between the

Parties will be the subject of a separate agreement between the Relators and the United States;

       NOW, THEREFORE, upon the Parties' agreement, IT IS HEREBY ORDERED that:

                                 TERMS AND CONDITIONS

       1.      The Parties agree that this Court has subject matter jurisdiction over this action and

consent to this Court's exercise of personal jurisdiction over each of them.

       2.      Butler admits, acknowledges, and accepts responsibility for the following conduct:

                   a. Butler has served as Life Spine's President and Chief Executive Officer

                       since he created the company. During the Covered Period, Butler was

                       closely involved in overseeing the operations of the company, including

                       among other things, regularly reviewing data reflecting Life Spine product

                       sales.

                   b. Butler was involved in identifying and retaining some of the surgeons who

                       served as paid consultants for Life Spine. Butler also reviewed many of the

                      patents that Life Spine considered purchasi:r:ig from surgeons and was

                       involved in some of the negotiation of the terms of the IP Purchase




                                                 3
       Case1:18-cv-01311-JSR
       Case 1:18-cv-01311-JSR Document
                              Document44
                                       33 Filed
                                          Filed 11/06/19
                                                 10/23/19 Page
                                                          Page 44 of
                                                                   ot24
                                                                      20




                      Agreements, in some instances including the initial acquisition fee and

                      royalty rates.

                  c. On multiple occasions, Butler received reports that reflected both the

                      payments made to surgeons and the surgeons' us'age of Life Spine products

                      during a given time period.

                  d. When surgeons' usage of Life Spine products decreased, on occas10n,

                      Butler would contact the surgeons, or their distributors, to encourage them
                                                                       .
                      to increase their usage of Life Spine products. ·

       3.     Butler shall pay to the United States within ninety (90) days of the Effective Date

(defined below in Paragraph 28) the sum of $375,000 plus interest, which shall be compounded

annually at a rate of 1.75% accruing from October 11, 2019, to the date of payment (the "Butler

Settlement Amount"), in accordance with instructions to be provided by the Financial Litigation

Unit of the United States Attorney's Office for the Southern District o'fNew York. The Butler

Settlement Amount constitutes restitution to the United States.

       4.      Butler agrees to cooperate fully and truthfully with the United States' investigation

of individuals and entities not released in this Stipulation. Upon reasonable notice, Butler shall

encourage, and agree not to impair, the cooperation of Life Spine's directors, officers, and

employees, and shall use his best efforts to make available, and encourage, the cooperation of

former directors, officers, and employees for interviews and testimo~y, consistent with the rights

and privileges of such individuals. Butler agrees to furnish to the United States, upon request,

complete and unredacted copies of all non-privileged documents, reports, memoranda of

interviews, and records in his possession, custody, or control concerning any investigation of the

Covered Conduct that he has undertaken, or that has been performed by another on his behalf.




                                                 4
.r     ..
        \
             Case 1:18-cv-01311-JSR
             Case  1:18-cv-01311-JSR Document
                                     Document44
                                              33 Filed
                                                 Filed 11/06/19
                                                        10/23/19 Page
                                                                 Page 55of
                                                                         ot24
                                                                            2u




            5.      Subject to the exceptions in Paragraphs 9 and 16 below (concerning excluded

     claims and bankruptcy proceedings), and conditioned upon Butler's full compliance with the terms

     of this Stipulation, including full payment of the Butler Settlement Amount to the United States

     pursuant to Paragraph 3 above, the United States releases Butler from any civil or administrative

     monetary claim that the United States has for the Covered Conduct under the FCA, the Civil

     Monetary Penalties Law, 42 U.S.C. § 1320a-7a, the Program Fraud Civil Remedies Act, 31 U.S.C.

     § 3801-3812, and the common law theories of fraud, payment by mist*e, and unjust enrichment.

            6.      Butler fully and finally releases the United States, its agencies, officers, employees,

     servants, and agents from any claims (including attorneys' fees, costs, and expenses of every kind

     and however denominated) that Butler has asserted, could have asserted, or may assert in the future

     against the United States, its agencies, officers, employees, servants, or agents related to the

     Covered Conduct and the United States' investigation, prosecution and settlement thereof.

            7.      Conditioned on Butler's timely payment of the full Butler Settlement Amount

     pursuant to Paragraph 3 above, the Relators, for themselves and their heirs, successors, attorneys,

     agents, and assigns, release Butler, and his heirs, successors, attorneys, agents, and assigns, from

     any and all manner of claims, proceedings, liens, and causes of action of any kind or description

     that the Relators have against Butler related to or arising from the Relator Complaint; provided,

     however, that nothing in this Stipulation shall preclude the Relators from seeking to recover their

     reasonable expenses and attorneys' fees and costs pursuant to 31 U.S.C. § 3730(d).

            8.      In consideration of the execution of this Stipulation by the Relators and the

     Relators' release as set forth in Paragraph 7 above, Butler, for himself and his heirs, successors,

     attorneys, agents, and assigns, releases Relators, and their heirs, successors, attorneys, agents, and




                                                       5
    f                 Case1:18-cv-01311-JSR
                     Case  1:18-cv-01311-JSR Document
                                              Document44
                                                       33 Filed
                                                           Filed11/06/19
                                                                 10/23/19 Page
                                                                           Page66ofof24
                                                                                      20
t       ,.




             assigns, from any and all manner of claims, proceedings, liens, and causes of action of any kind or

             description that Butler has against the Relators related to or arising from the Relator Complaint.

                    9.      Notwithstanding the release given in Paragraphs 5 above, or any other term of this

             Stipulation, the following claims of the Government are specifically reserved and are not released

             by this Stipulation:

                            a. any liability arising under Title 26, United States Code (Internal
                               Revenue Code);

                            b. any criminal liability;

                             c. except as explicitly stated in this Stipulation, any administrative liability,
                                including but not limited to the mandatory or permissive exclusion from
                                Federal healthcare programs (as defined in 42 U.S.C. §1320a-7b(t)) under
                                42 U.S.C. §1320a-7(a) (mandatory exclusion) or42 U.S.C. §1320a-7(b)
                                (permissive exclusion);

                             d. any liability to the United States (or its agencies) for any conduct other than
                                the Covered Conduct;

                             e. any liability based upon obligations created by this Stipulation; and

                             f.     any liability of individuals, except for Butler.

                     10.     Butler shall be in default of this Stipulation ifhe fails to make the required payments

             set forth in Paragraph 3 above on or before the due date for such payment, or if he fails to comply

             materially with any other term of this Stipulation ("Default"). The Government shall provide

             written notice to Butler of any Default in the manner set forth below. Butler shall then have an

             opportunity to cure the Default within ten ( 10) calendar days from the date of delivery of the notice

             of Default. In the event that a Default is not fully cured within ten (10) calendar days of the

             delivery of the notice of Default ("Uncured Default"), interest shall accrue at the rate of 12% per

             annum compounded daily on the remaining unpaid principal balance of the settlement amount set




                                                                   6
        Case 1:18-cv-01311-JSR
        Case  1:18-cv-01311-JSR Document
                                Document 44
                                         33 Filed
                                            Filed 11/06/19
                                                  10/23/1~ .Page
                                                            1-'age 7, of
                                                                      01 L.u
                                                                         24



forth in Paragraph 3 above, beginning ten (10) calendar days after mailing of the notice of Default.

In the event of an Uncured Default, Butler shall agree to the entry of a consent judgment in favor

of the United States against Butler in the amount of the Settlement Amount, as attached hereto as

Exhibit A. The United States may also, at its option, (a) rescind this Stipulation and reinstate the

claims asserted against Butler in the Government Complaint; (b) seek specific performance of this

Stipulation; (c) offset the remaining unpaid balance of the settlement amount set forth in Paragraph

3 above from any amounts due and owing Butler by any department, agency, or agent of the United

States; or (d) exercise any other rights granted by law, or under the terms of this Stipulation, or

recognizable at common law or in equity. Butler shall not contest any offset imposed or any

collection undertaken by the Government pursuant to this Paragraph, either administratively or in

any Federal or State court. In addition, Butler shall pay the Government all reasonable costs of

collection and enforcement under this Paragraph, including attorneys' fees and expenses. In the

event that the United States opts to rescind this Stipulation pursuant to this Paragraph, Butler shall

not plead, argue, or otherwise raise any defenses under the theories of statute oflimitations, laches,

estoppel, or similar theories, to any civil or administrative claims that relate to the Covered

Conduct.

        11.     The Relators and their heirs, successors, attorneys, agents, and assigns shall not

object to this Stipulation; the Relators agree and confirm that the terms of this Stipulation are fair,

adequate,     and reasonable under all of the           circumstances,    pursuant to     31   U.S.C.

§ 3730(c)(2)(B).

        12.     Butler waives and shall not assert any defenses he may have to any criminal

prosecution or administrative action relating to the Covered Conduct,based in whole or in part on

a contention that under the Double Jeopardy Clause in the Fifth Amendment of the Constitution,




                                                  7
        Case 1:18-cv-01311-JSR
        Case 1:18-cv-01311-JSR Document
                               Document 44
                                        33 Filed
                                           Filed 11/06/19
                                                 10/23/19 Page
                                                          Page 88 of
                                                                  ot 24
                                                                     LU




or under the Excessive Fines Clause in the Eighth Amendment of the Constitution, this Stipulation

bars a remedy sought in such criminal prosecution or administrative action.

       13.      Butler, having truthfully admitted to the conduct, set forth in Paragraph

2 above (the "Admitted Conduct"), agrees that he shall not, through his attorneys, agents, officers,

or employees, make any public statement, including but not limited to any statement in a press

release, social media forum, or website, that contradicts or is inconsistent with the Admitted

Conduct or suggests that the Admitted Conduct is not wrongful (a "Contradictory Statement").

Any Contradictory Statement by Butler or his attorneys, agents, officers, or employees shall

constitute a violation of this Stipulation, thereby authorizing the Government to pursue any of the

remedies set forth in Paragraph 10 above, or seek other appropriate relief from the Court. Before

pursuing any remedy, the Government shall notify Butler that it has determined that Butler has

made a Contradictory Statement. Upon receiving such notice from the Government, Butler may

cure the violation by repudiating the Contradictory Statement in a press release or other public

statement within four business days. If Butler learns of a potential Contradictory Statement by his

attorneys, agents, officers, or employees, Butler must notify the Government of the statement

within 24 hours. The decision as to whether any statement constitutes a Contradictory Statement

or will be imputed to Butler for the purpose of this Stipulation, or whether Butler adequately

repudiated a Contradictory Statement to cure a violation of this Stipulation, shall be within the sole

discretion of the Government. Consistent with this provision, Butler may raise defenses and/or

assert affirmative claims or defenses in any proceedings brought by private and/or public parties,

so long as doing so would not contradict the Admitted Conduct.

        14.     Butler agrees that he shall not seek indemnification from any source with respect

to any portion of the Butler Settlement Amount.




                                                  8
r           Case 1:18-cv-01311-JSR
            Case  1:18-cv-01311-JSR Document
                                    Document44
                                             33 Filed
                                                Filed 11/06/19
                                                       10/23/19 Page
                                                                Page 99of
                                                                        ot24
                                                                           20
      ,'




           15.     Butler represents and warrants that he has reviewed his financial situation, that he

    is currently not insolvent as such term is defined in 11 U.S.C. § 101(32), and that he reasonably

    believes he shall remain solvent following payment to the Government of the settlement amount

    referenced in Paragraph 3 above. Further, Butler warrants that, in evaluating whether to execute

    this Stipulation, he (a) has intended that the mutual promises, covenants, and obligations set forth

    constitute a contemporaneous exchange for new value given to him, within the meaning of 11

    U.S.C. § 547(c)(l); and (b) has concluded that these mutual promises, covenants, and obligations

    do, in fact, constitute such a contemporaneous exchange. Further, the Parties warrant that the

    mutual promises, covenants, and obligations set forth herein are intended to and do, in fact,

    represent a reasonably equivalent exchange of value that is not intended to hinder, delay, or defraud

    any entity to which Butler was or became indebted to on or after the da~e of this Stipulation, within

    the meaning of 11 U.S.C. § 548(a)(l).

            16.     If within 91 days of the Effective Date of this Stipulation or any payment made

    under this Stipulation, Butler commences any case, action, or other proceeding under any law

    relating to bankruptcy, insolvency, reorganization, or relief of debtors, or a third party commences

    any case, action, or other proceeding under any law related to bankruptcy, insolvency,

    reorganization, or relief of debtors (a) seeking an order for relief of Butler's debts, or seeking to

    adjudicate Butler as bankrupt or insolvent; or (b) seeking appointment of a receiver, trustee,

    custodian, or other similar official for Butler or for all or part of Butler's assets, then Butler agrees

    as follows:

                    a. Butler's obligations under this Stipulation may not be avoided pursuant to 11

                        U.S.C. § 547, and Butler shall not argue or otherwise take the position in any

                        such case, action, or proceeding that: (i) Butler's obligations under this




                                                       9
 Case1:18-cv-01311-JSR
Case  1:18-cv-01311-JSR Document
                         Document44
                                  33 Filed
                                      Filed11/06/19
                                            10/23/19 Page
                                                      Page10
                                                           10ofof24
                                                                  20




         Stipulation may be avoided under 11 U.S.C. § 54 7; (ii) Butler is insolvent at the

         time this Stipulation was entered into; or (iii) the mutual promises, covenants,

         and obligations set forth in this Stipulation do not constitute a contemporaneous

         exchange for new value given to Butler.

      b. If any of Butler's obligations under this Stipulation are avoided for any reason,

         including, but not limited to, through the exercise of a trustee's avoidance

         powers under the Bankruptcy Code, the Governme11t, at its option, may rescind

         the release in this Stipulation and bring any civil and/or administrative claim,

         action, or proceeding against Butler for the claims that would otherwise be

         covered by the release in Paragraph 5 above. Butler agrees that: (i) any such

         claim, action, or proceeding brought by the Government would not be subject

         to an "automatic stay" pursuant to 11 U.S.C. §362(a) as a result of the case,

          action, or proceeding described in the first sentence of this Paragraph, and

          Butler shall not argue or otherwise contend that the Government's claim, action,

          or proceeding is subject to an automatic stay; (ii) Butler shall not plead, argue,

          or otherwise raise any defenses under the theories of statute of limitations,

          laches, estoppel, or similar theories, to any claim, action, or proceeding that is

          brought by the Government within 60 calendar days of written notification to

          Butler that the release has been rescinded pursuant to this Paragraph, except to

          the extent such defenses were available on the date the Relator Complaint was

          filed; and (iii) the Government has a valid claim against Butler in the amount

          of the settlement amount set forth in Paragraph 3 · above and the Government

          may pursue its claim in the case, action, or proceeding described in the first




                                        10
        Case1:18-cv-01311-JSR
       Case  1:18-cv-01311-JSR Document
                                Document44
                                         33 Filed
                                             Filed11/06/19
                                                   10/23/19 Page
                                                             Page11
                                                                  11ofof24
                                                                         20




                   sentence of this Paragraph, as well as in any other c~se, action, or proceeding.

               c. Butler acknowledges that the agreements in this Paragraph are provided in

                   exchange for valuable consideration provided in this Stipulation.

       17.     This Stipulation is intended to be for the benefit of the Parties only. The Parties do

not release any claims against any other person or entity except as othe,rwise provided herein.

       18.     Butler agrees that he waives and shall not seek payment for any of the health care

billings covered by this Stipulation from any health care beneficiaries or their parents, sponsors,

legally responsible individuals, or third party payors based upon the claims defined as Covered

Conduct.

        19.    Each Party shall bear its own legal and other costs incurred in connection with this

matter, including the preparation and performance of this Stipulation; provided, however, nothing

in this Stipulation shall preclude the Relators from seeking to recover their expenses or attorneys'

fees and costs from Life Spine and Butler, pursuant to 31 U.S.C. § 3730(d).

       20.     Any failure by the Government to insist upon the full or material performance of

any of the provisions of this Stipulation shall not be deemed a waiver of any of the provisions

hereof, and the Government, notwithstanding that failure, shall have the right thereafter to insist

upon the full or material performance of any and all of the provisions of this Stipulation.

        21.    This Stipulation is governed by the laws of the United States. The exclusive

jurisdiction and venue for any dispute relating to this Stipulation is the United States District Court

for the Southern District ofN ew York. For purposes of construing thi~ Stipulation, this Stipulation

shall be deemed to have been drafted by all Parties to this Stipulation and shall not, therefore, be

construed against any Party for that reason in any subsequent dispute:




                                                  11
          Case1:18-cv-01311-JSR
         Case  1:18-cv-01311-JSR Document
                                  Document44
                                           33 Filed
                                               Filed11/06/19
                                                     10/23/19 Page
                                                               Page12
                                                                    12ofof24
                                                                           20




         22.     This Stipulation constitutes the complete agreement between the Parties with

respect to the subject matter hereof. This Stipulation may not be amended except by written

consent of the Parties.

         23.     The undersigned counsel and other signatories represent and warrant that they are

fully authorized to execute this Stipulation on behalf of the persons and the entities indicated

below.

         24.     This Stipulation is binding on Butler's successors, transferees, heirs, and assigns.

         25.     This Stipulation is binding on the Relator's successors, transferees, heirs, and

assigns.

         26.     This Stipulation may be executed in counterparts, each of which constitutes an

original and all of which constitute one and the same Stipulation. E-mails that attach signatures in

PDF form or facsimiles of signatures shall constitute acceptable, binding signatures for purposes

of this Stipulation.

         27.     Any notice pursuant to this Stipulation shall be in writing and shall, unless

expressly provided otherwise herein, be delivered by hand, express courier, or e-mail transmission

followed by postage-prepaid mail, and shall be addressed as follows:

           TO THE UNITED STATES:

           Jennifer Jude, Esq.
           Jeffrey K. Powell, Esq.
           Lara K. Eshkenazi, Esq.
           Assistant United States Attorneys
           United States Attorney's Office
           Southern District of New York
           86 Chambers Street, Third Floor
           New York, New York 10007
           Telephone: (212) 637-2663/2706/2758
           Email: Jennifer.Jude@usdoj.gov
                   Jeffrey .Powell@usdoj.gov




                                                   12
           Case 1:18-cv-01311-JSR
                1:18-cv-01311-JSR Document
                                  Document 44
                                           33 Filed
                                              Filed 11/06/19
                                                    10/23/19 Page
                                                             Page 13
                                                                  13 of
                                                                     ot 24
                                                                        20
.. .
   ~
       .   Case



                  Lara.Eshkenazi@usdoj.gov

           TO DEFENDANT MICHAEL BUTLER:

           Michael R. Pauze, Esq.
           King & Spalding LLP
           1700 Pennsylvania Avenue
           Washington, D.C. 20006
           Phone: 202-626-3732
           Email: mpauze@kslaw.com

           TO RELATORS:

           Stephen A. Weiss, Esq.
           Christopher L. Ayers, Esq.
           Seeger Weiss LLP
           77 Water Street, 8th FL
           New York, NY 10005
           Phone: 212-584-0700
           Email: sweiss@seegerweiss.com
                  cayers@seegereiss.com




                                             13
    Case 1:18-cv-01311-JSR
    Case 1:18-cv-01311-JSR Document
                           Document 44
                                    33 Filed
                                       Filed 11/06/19
                                             10/23/19 Page
                                                      Page 14 or 24
                                                           14 of zu




       28.      The effective.date of this Stipulation is the date upon which the Stipulation is

approved by the Court (the "Effective Date").



Agreed to by:


                            THE UNITED STATES OF AMERICA

Dated: October 1.3 , 2019

                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York


                                       By:
                                              Jennife Ju , Esq.
                                              Jeffrey . Powell, Esq.
                                              Lara K. Eshkenazi, Esq.
                                              Rachael L. Doud
                                              Assistant United States Attorneys
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Telephone: (212) 637-2663/2706/2758/3274
                                              Email: Jennifer.Jude@usdoj.gov
                                                     Jeffrey .Powell@usdoj.gov
                                                     Lara.Eshkenazi@usdoj.gov
                                                     Rachael.Doud@usdoj.gov
                  Case1:18-cv-01311-JSR
                 Case  1:18-cv-01311-JSR Document
                                          Document44
                                                   33 Filed
                                                       Filed11/06/19
                                                             10/23/19 Page
                                                                       Page15
                                                                            15ofof24
                                                                                   20
      ,\
,1'




                                            DEFENDANT

           Dated: October   2..3, 2019

                                                                  T MICHAEL BUTLER




                                               B y : ~ < ..
                                                      Michael R. Pauze
                                                      Kerrie C. Dent
                                                      1700 Pennsylvania Avenu , NW
                                                      Washington, DC 20006-4707
                                                      Telephone: (202) 737-0500

                                                      William F. Johnson
                                                      1185 Avenue of the Americas
                                                      New York, NY 10036-4003
                                                      Telephone: (212) 556-2100

                                                      Attorneys for Defendant Michael Butler




                                                 15
        Case 1:18-cv-01311-JSR
        Case 1:18-cv-01311-JSR Document
                               Document 44
                                        33 Filed
                                           Filed 11/06/19
                                                 10/23/19 Page
                                                          Page 16
                                                               .Lb m L.u
                                                                  of 24
'




                                     RELATOR

    Dated: October   J.1.. ·2019 ·
                                                 RELATOR BNHT LLC


                                      By:
                                                 Christopher L. Ayers, Esq.
                                                 Manager



                                                  ,.k#~
                                                 wa1terJ.ennett



                                                 Jon Nolan



                                                 Larry Harvey



                                                 Carmeron Thrall



                                                 SEEGER WEISS LLP

                                      By:
                                                  Stephen A. Weiss, Esq.
                                                 .Christopher L. Ayers, Esq.
                                                  77 Water Street, 8lh FL
                                                  New York, NY 10005
                                                  Phone: 212-584-0700
                                                  Email: sweiss@seegerweiss.com
                                                        cayers@seegerweiss.com
                                                 Attorneys for Relator BNHT LLC, Walter J.
                                                 Bennett, Jon Nolan, Larry Harvey, and
                                                 Cameron Thrall




                                            16
        Case
        Case1:18-cv-01311-JSR
             1:18-cv-01311-JSR Document
                               Document33
                                        44 Filed
                                            Filed10/23/19
                                                  11/06/19 Page
                                                            Page17
                                                                 17ofof20
                                                                        24




                                  RELATOR

Dated: October d.i__, 2019

                                           RELATOR BNHT LLC


                                    By:
                                           Christopher L. Ayers, Esq.
                                           Manager



                                           Walter J. Bennett




                                           Carrneron Thrall



                                           SEEGER WEISS LLP

                                    By:
                                           Stephen A. Weiss, Esq.
                                           Christopher L. Ayers, :Esq.
                                           77 Water Street, 8th Fl.
                                           New York, NY 10005
                                           Phone: 212-584-0700
                                           Email: sweiss@seegerweiss.com
                                                  cayers@seegerweiss.com
                                           Attorneys for Relator BNHT LLC, Walter J.
                                           Bennett, Jon Nolan, Larry Harvey, and
                                           Cameron Thrall




                                      16
                           Case
                           Case 1:18-cv-0-'.1::31-1-JS-R
                                1:18-cv-01311-JSR-- Document
                                                         Document 33,
                                                                  44 Filed
                                                                      Filed l:Utt.st
                                                                             11/06/191~ -- r'ay1:: .Lo u, &..v
                                                                                            Page 18 of 24
-~   <
          .,•

         "'
                 ,.
                <!'
                      "<




                                                            RELATOR

                      Dated: October~ 2019

                                                                       RELATOR BNHT LLC


                                                               By:
                                                                       Christopher L. Ayers, Esq.
                                                                       Manager



                                                                       Walter J. Bennett




                                                                       SEEGER WEISS LLP

                                                                By:
                                                                       Stephen A. Weiss,. F.sq.
                                                                       Christopher L. Ayers, Esq.
                                                                       77 Water Street, 8th Fl.
                                                                       New York, NY 10005
                                                                       Phone: 212-584-0700
                                                                       Email: .sweiss@seeg('rweiss.com
                                                                               caycrs@secgerweiss.com
                                                                       Attorneys for Relator BNHT UC. Walter J.
                                                                       Bennett, Jon Nolan. Larry Harvey, and
                                                                       Cameron Thrall




                                                                  16
      Case1:18-cv-01311-JSR
      Case 1:18-cv-01311-JSR Document
                             Document44
                                      33 Filed
                                          Filed 11/06/19
                                                 10/23/19 Page
                                                          Page19
                                                               19of
                                                                  of24
                                                                     20




                                 RELATOR

Dated: October   t. f, 2019
                                           RELATOR BNHT· LLC


                                    By:




                                           Walter J. Bennett




                                           Jon Nolan




                                           Larry Harvey




                                            Carmeron Thrall




                                    By:
                                           s~                  L6 cL
                                           1:tephen A. Weiss, Esq.
                                            Christopher L. Ayers, Esq.
                                            77 Water Street, 8th Fl.
                                            New York, NY 10005
                                            Phone: 212-584-0700
                                            Email: sweiss@seegerweiss.com
                                                   cayers@seegerweiss.com
                                            Attorneys for Relator BNFI' LLC, Walter J
                                            Bennett, Jon Nolan, Larry Harvey, and
                                            Cameron Thrall




                                      16
Case 1:18-cv-01311-JSR
Case 1:18-cv-01311-JSR Document
                       Document 44
                                33 Filed
                                   Filed 11/06/19
                                         10/23/19 Page
                                                  Page 20
                                                       20 of
                                                          of 24
                                                             20




SO ORDERED:


HON.     i:if!Jiz~
UNITED STATES DISTRICT JUDGE



Dated:       /   a(;zq/Fl
         New York, Newor




                               17
Case 1:18-cv-01311-JSR
Case 1:18-cv-01311-JSR Document
                       Document 44
                                33-1Filed
                                       Filed 10/23/1~Page
                                           11/06/19    1-1age
                                                           21 .1ofm24
                                                                    4




                     EXHIBIT A
        Case 1:18-cv-01311-JSR
        Case 1:18-cv-01311-JSR Document
                               Document 44
                                        33-1Filed
                                               Filed 10/L;jfl~ t-'aye Lu,<+
                                                   11/06/19   Page 22 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA and the
STATES of COLORADO, CONNECTICUT,
THE DISTRICT OF COLUMBIA, FLORIDA,
ILLINOIS, INDIANA, MARYLAND,
MASSACHUSETTS, NEW JERSEY, NEW
YORK, OHIO, OKLAHOMA, TEXAS, AND
VIRGINIA ex rel. BNHT LLC,

                     Plaintiffs,

               V.


LIFE SPINE INC., MICHAEL BUTLER, and
JOSEPH LOY,
                                                                 18 Civ. 1311 (JSR)
                      Defendants.



UNITED STATES OF AMERICA,

                      Plaintiff-Intervenor

               v.

LIFE SPINE, INC., MICHAEL BUTLER, and
RICHARD GREIBER,

                      Defendants.



                                    CONSENT JUDGMENT

        Upon the consent of Plaintiff the United States of America and defendant Michael Butler,

it is hereby
       Case1:18-cv-01311-JSR
       Case 1:18-cv-01311-JSR Document
                               Document44
                                        33-1Filed
                                               Filed 10/23/19Page
                                                  11/06/19     Page
                                                                  23 3ofof244



       ORDERED, ADJUDGED and DECREED: that plaintiff the United States of America is

awarded judgment in the amount of $375,000 against Michael Butler.


Agreed to by:


Dated: October_, 2019

                                          GEOFFREY S. BERMAN
                                          United States Attorney for the
                                          Southern District of New York

                                   By:
                                          Jennifer Jude, Esq.
                                          Jeffrey K. Powell, Esq.
                                          Lara K. Eshkenazi, Esq.
                                          Rachael L. Doud
                                          Assistant United States Attorneys
                                          86 Chambers Street, Third Floor
                                          New York, New York 10007
                                          Telephone: (212) 637-2663/2706/2758
                                          Email: Jennifer.Jude@usdoj.gov
                                                  J effrey.Powell@usdoj.gov
                                                  Lara.Eshkenazi@usdoj.gov

Dated: October-~ 2019

                                                  DEFENDANT MICHAEL BUTLER



                                                  Michael Butler

                                                  KING & SPALDING LLP

                                           By:
                                                  Michael R. Pauze, Esq.
                                                  1700 Pennsylvania Avenue
                                                  Washington, D.C. 20006
                                                  Phone: 202-626-3732
                                                  Email: mpauze@jslaw.com
                                                  Attorneys for Michael Butler
Case1:18-cv-01311-JSR
Case 1:18-cv-01311-JSR Document
                        Document44
                                 33-1Filed
                                        Filed 10/L'.;:s/ 1~Page
                                           11/06/19          t-'a.~t: '+ u• --i-
                                                                  24 of 24




SO ORDERED:




HON. JED S. RAKOFF
UNITED STATES DISTRICT JUDGE



Dated: _ _ _ , 2019
       New York, New York
